Halpern, J.
(dissenting). I believe that the award should be reversed and the claim dismissed. The decedent was seen by an employee of the New York Life Insurance Company between 1:00 a.m. and 1:30 a.m. on the morning of March 13, 1951, after his work hours had terminated, sitting on the concrete floor of the basement of the building under construction. He was asked *800why he did not sit on a plank instead of the cold concrete. He did not answer the question but said that “ it is a quiet night, nothing much doing ’ ’. He made no complaint of injury and he did not appear to be injured at that time. It is undisputed that the decedent was intoxicated. It seems to me that the only reasonable inference is that the decedent had wanderd off into the basement to sit out or to sleep through his state of intoxication. He was seen later in the morning sprawled on the floor near the place where he had first been seen; it was later determined that he was dead. Sometime after he had first been seen, he had apparently fallen and sustained a fracture of the skull which caused his death.
It is to be noted that the board found that the decedent fell and sustained the skull fracture on March 13th (not March 12th), thus adopting the view that the decedent had sustained his injuries after midnight when his work shift had terminated. This was not an inadvertence; the date appears three times in the board’s findings. Implicit in the findings is a recognition by the board that the decedent was uninjured at the time that he was seen between 1:00 a.m. and 1:30 a.m. and that he fell and injured himself at some time thereafter. The board also found that on March 13th, at the time he was injured, decedent was engaged in the regular course of his employment but there is no evidence to support that finding. On the contrary, the evidence demonstrates that, at the time he was injured, the decedent was not engaged in any service for his employer. His work hours had ended; he had not been ordered or authorized to work overtime; he was not at his regular work place; he had been seen prior to the accident in a position which negatived any inference that he might still be at work. In these circumstances, the statutory presumptions under section 21 of the Workmen’s Compensation Law are not applicable (Matter of Lorchitsky v. Gotham Folding Box Co., 230 N. Y. 8, 12; Matter of McCormack v. National City Bank, 303 N. Y. 5).
Foster, P. J., Coon and Imrie, JJ., concur with Bergan, J.; Halpern, J., dissents in a memorandum.
Award affirmed, with costs to the Workmen’s Compensation Board.